United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.Y., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, Houston, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-792
Issued: March 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2008 appellant timely filed an appeal from a December 17, 2007 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative who affirmed
the denial of continuation of pay for the period December 5, 2006 to January 19, 2007. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant is entitled to continuation of pay for the period
December 5, 2006 to January 19, 2007 causally related to the accepted employment injury of
December 5, 2006.
FACTUAL HISTORY
On December 14, 2006 appellant, then a 52-year-old operations specialist, filed a claim
alleging traumatic injury on December 5, 2006 to her hands, knee, right shoulder and multiple
bruises while participating in a required weapons training program. A witness statement from

Nancy Becker noted that, while attending a training program from December 4 to 14, 2006,
appellant sustained injuries to her hands, knees and shoulder. Appellant stopped work on
February 23, 2007.
A December 14, 2006 safety investigation form noted that on December 5, 2006
appellant injured her right shoulder at a firearm qualifications range and sustained multiple
bruises at a training facility. She reported her injuries to her supervisor on December 14, 2006.
Appellant submitted a February 21, 2007 magnetic resonance imaging (MRI) scan of the right
knee, which revealed a complete Grade 3 anterior cruciate ligament tear and a small tear in the
posterior horn of the medial meniscus.
By letter dated February 28, 2007, the Office advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit a physician’s opinion
addressing the relationship of her claimed condition and specific employment factors.
On March 5, 2007 appellant stated that she attended a two week tactical training course
on December 4, 2006 that included firearm training, baton training, weapons retention and
pepper spray training. On December 5, 2006 she was holding a strike pad for another participant
and felt a pop and pull in her right knee. Appellant informed the instructor of her injury. She
finished her portion of the training and sought first aid. On March 16, 2007 appellant reiterated
the events concerning her right knee injury and noted that she filed a CA-1 form before departing
from training. In January 2007, appellant sought medical attention. She indicated that on
February 19, 2007 she experienced extreme pain in her knee while cooking at home and sought
medical attention on February 20, 2007. Appellant noted that on March 1, 2007 she underwent
arthroscopic surgery of the right knee.
Dr. Michael L. Blackwell, a Board-certified orthopedic surgeon, treated appellant on
February 20, 2007 for a knee injury. Appellant reported that she twisted her knee a month prior
and aggravated the injury on February 19, 2007. Dr. Blackwell noted a Grade 2 effusion and
recommended an MRI scan. On February 23, 2007 he noted that appellant sustained a right knee
injury at work on December 5, 2006 and diagnosed a tear of the anterior cruciate ligament and a
posterior horn tear of the medial meniscus.
On April 10, 2007 the Office accepted that appellant sustained a sprain of the cruciate
ligament of the right knee and derangement of the posterior horn of the right medial meniscus. It
authorized the arthroscopic surgery performed on March 1, 2007.
In a decision dated April 10, 2007, the Office found that appellant was not entitled to
continuation of pay from December 5, 2006 to January 19, 2007 as she did not report her injury
on a form approved by the Office within 30 days.
On April 28, 2007 appellant requested an oral hearing, which was held on
October 12, 2007. In a January 9, 2007 e-mail, she requested the training facility technician
verify that her CA-1 form, which was filed on December 14, 2006, was processed by the Office.
Appellant noted checking with the Office personnel in Texas who indicated not receiving the
claim form. She believed that she would need the case number before any physician would treat
her. Appellant submitted a March 1, 2007 surgical report from Dr. Blackwell, who performed a

2

right knee anterior cruciate ligament reconstruction and diagnosed right knee anterior cruciate
ligament disruption. In subsequent reports, Dr. Blackwell noted that she was progressing well
postoperatively. On March 6, 2007 appellant was hospitalized for a deep vein thrombosis and
discharged on March 15, 2007.
The employing establishment submitted an undated e-mail to the tactical training
instructor, advising that appellant attended training at the facility from December 5 to 14, 2006
and filed a CA-1 form on the last day of her training class alleging a knee injury.
Appellant submitted a diary of her condition documenting treatment from March 20 to
October 4, 2007. In an October 28, 2007 statement, she asserted that she was seeking medical
attention for her work injury within the prescribed guidelines of the Office and advised that she
had relied on erroneous information and guidance by employing establishment personnel.
Appellant believed that the 45-day period for continuation of pay commenced the date of her
surgery, March 1, 2007 and requested the reinstatement of leave taken from February 20 to 23,
2007 and from February 28 to April 7, 2007.
Appellant continued to submit additional reports for treatment of chondromalacia and
mild patella tendinopathy of the left knee. On July 24, 2007 Dr. Blackwell performed
arthroscopic partial medial meniscectomy of the left knee and removal of loose body and
diagnosed left knee medical meniscus tear. In a June 21, 2007 duty status report, Dr. Mahdi AlBassam, a Board-certified cardiologist, noted that appellant was totally disabled from work. On
August 6, 2007 appellant presented with extreme pain of the left leg following left knee surgery
and the physician admitted her to the hospital for further treatment.
The employing establishment submitted an undated statement and noted that appellant
attended firearms training from December 13 to 15, 2007 and was required to wear a uniform
which included carrying a firearm. The employing establishment referenced time and attendance
records following her injury in December 2006, which noted that for pay periods 25 and 26 in
2006 and pay periods 1, 2 and 3 in 2007, appellant did not use any leave, rather she worked
overtime several days.
In a decision dated December 17, 2007, the hearing representative affirmed the
April 10, 2007 decision, as modified to find that appellant timely filed a CA-1 form within
30 days of the December 13, 2006 injury. However, the hearing representative found that there
was no evidence that she lost time from work within 45 days of the date of injury and therefore
was not entitled to continuation of pay.
LEGAL PRECEDENT
Section 81181 of the Federal Employees’ Compensation Act provides for payment of
continuation of pay, not to exceed 45 days, to an employee “who has filed a claim for a period of
wage loss due to traumatic injury with his immediate supervisor on a form approved by the

1

5 U.S.C. § 8118.

3

Secretary of Labor within the time specified in section 8122(a)(2) of this title.”2 Section
8122(a)(2) provides that written notice of injury must be given as specified in section 8119. The
latter section provides in part that notice of injury shall be given in writing within 30 days after
the injury.3
Office regulations provide, in pertinent part, that to be eligible for continuation of pay, a
person must: (1) Have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) File
Form CA-1 within 30 days of the date of the injury; and (3) Begin losing time from work due to
the traumatic injury within 45 days of the injury.4
The Office’s procedures provide in pertinent part:
“Period of Entitlement. The 45 days during which pay may be continued are
calendar days, not workdays -(a) Beginning of Period. If the employee has stopped work due to the
disabling effects of a traumatic injury, the period begins with the first full
day or shift of the disability, provided that it begins within 45 days of the
injury.”5
ANALYSIS
The Office accepted appellant’s claim for sprain of the cruciate ligament of the right knee
and derangement of the posterior horn of the right medial meniscus and authorized arthroscopic
surgery, which was performed on March 1, 2007. It is not disputed that appellant filed her
traumatic injury claim within 30 days of the date of her injury. However, to be entitled to
continuation of pay, the Office’s federal regulations provide that a claimant must “begin losing
time from work due to the traumatic injury within 45 days of the injury.”6 In this case, the
evidence does not establish that appellant lost any time from work due to the accepted injury or
for medical treatment of the accepted injury within 45 days of December 5, 2006.
Appellant submitted several reports from Dr. Blackwell who treated her as of
February 20, 2007 for a right knee injury. However, Dr. Blackwell’s report is insufficient to
establish appellant’s claim for continuation of pay as the physician did not state that she was
2

Section 8122(a)(2) provides that written notice of injury was given as specified in section 8119, which provides
for a 30-day time limitation for filing a claim of a traumatic injury. 5 U.S.C. §§ 8119(a)-(c) and 8122(a)(2). See
also Carol A. Lyles, 57 ECAB 265 (2005).
3

5 U.S.C. § 8119(a), (c); see Gwen Cohen-Wise, 54 ECAB 732 (2003).

4

20 C.F.R. § 10.205(a)(1)-(3).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter
2.807.6(a) (March 2004). See also Chapter 2.807.6(c) (the claimant’s entitlement to COP must begin within 45 days
of the date of injury, whether its use results from disability due to the original injury or the need for medical care).
6

Supra note 4.

4

disabled due to the accepted injury within 45 days of December 5, 2006. Therefore, his reports
are insufficient to support continuation of pay within the 45-day period of December 5, 2006.
Moreover, the reports of Dr. Al-Bassam do not establish that appellant was totally disabled as of
December 5, 2006 due to her accepted work injury.
The Board finds that the evidence of record does not support that appellant lost time from
work as a result of the accepted work injury until she first sought medical treatment on
February 20, 2007 which was more than 45 days following the date of injury. Accordingly
appellant is not entitled to continuation of pay.
Appellant asserted that although she worked from December 5, 2006 to January 19, 2007,
she attempted to seek medical attention during that period but was unable to do so because she
had not been assigned a case number from the Office. She asserted that she did not seek medical
treatment until February 20, 2007 and did not take leave until that time because she was
misinformed by her employer. The Board notes that the time and attendance records following
appellant’s injury in December 2006 for pay periods 25 and 26 in 2006 (December 10, 2006 to
January 6, 2007) and pay periods 1, 2 and 3 in 2007 (January 7 to February 17, 2007) reveal that
she did not use any leave. The Board notes that there is no provision under the Act to authorize
continuation of pay for wage loss incurred for the first time more than 45 days following the date
of injury. Appellant’s assertion that she was misinformed by the employing establishment is
insufficient to establish entitlement to continuation of pay. It is a well-settled principle of
workers’ compensation law that ignorance of statutory requirements will not be an excuse for
noncompliance with those regulations.7
Consequently, appellant is not entitled to continuation of pay as she did not sustain any
lost time from work due to her traumatic injury within 45 days of the injury.8
CONCLUSION
The Board finds that appellant has not established that she is entitled to continuation of
pay for the period December 5, 2006 to January 19, 2007.

7

See Robert E. Kimzey, 40 ECAB 762 (1989).

8

This decision applies only to appellant’s entitlement to continuation of pay. It does not affect appellant’s
entitlement to appropriate compensation for any time missed from work due to his accepted employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated December 17 and April 10, 2007 are affirmed.
Issued: March 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

